79 F.3d 1136
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Plaintiff, Appellee,v.Jesus A. Mosquea MOSQUEA, Defendant, Appellant.
No. 95-1485.
United States Court of Appeals, First Circuit.
March 18, 1996.

Gabriel Hernandez Rivera on brief for appellant.
Guillermo Gil, United States Attorney, and Jose A. Quiles-Espinosa, Senior Litigation Counsel, on brief for appellee.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
After careful review of the parties' briefs and the record, we find no reason to reverse the mandatory minimum sentence imposed by the district court under 21 U.S.C. § 841(b)(1)(B).


2
The district court found that defendant was not entitled to relief from the mandatory minimum sentence because he had not truthfully provided all the information he had concerning the offense.   See 18 U.S.C. § 3553(f);  U.S.S.G. § 5C1.2.  That determination is supported by the applicable law and the information presented at the sentencing hearing.


3
For example, the co-defendant's recorded conversations depicted defendant as the supplier of the cocaine.   Based on this and other evidence, the court permissibly could conclude that defendant's role extended beyond that of a mere courier and that defendant's proffer, claiming that his knowledge of and role in the offense was limited to that of a mule, was not truthful.  "Where there is more than one plausible view of the circumstances, the sentencing court's choice among supportable alternatives cannot be clearly erroneous."  United States v. Ruiz, 905 F.2d 499, 508 (1st Cir.1990).


4
Similarly, the district court was not required to find that defendant was a minor participant or that he was entitled to a reduction under U.S.S.G. § 3B1.2.  See U.S.S.G. § 5G1.1(c)(2) ("sentence may be imposed at any point within the applicable guideline range, provided that the sentence is not less that the statutorily required minimum sentence");  United States v. Rodriguez, 938 F.2d 319, 320 (1st Cir.1991).


5
Affirmed. Loc.R. 27.1.